DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11, 13, 14, 17, 25 and 27 in the reply filed on 06/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election of species of pre-miRNA is acknowledged. Claims 7-11 are withdrawn from further consideration in view of the election.
Claims 29-31 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 13, 14, 17, 25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are broadly drawn to engineered RNAs comprising effector portion, which comprises pre-miRNA and responder sequence, wherein in the absence of an input signal the RNA forms a first secondary structure, in which it is not capable to be recognized by Drosha, but in the presence of an input signal RNA forms a second secondary structure, in which it can be recognized by Drosha. Further the sequence of pre-miRNA and responder sequence can be divided in smaller parts such as b-S-a,T-d-f-e, toehold, stem and others.
The specification, prior art and claims do not adequately describe the expansive
genus of engineered RNAs claimed. The specification and claims do not indicate what
distinguishing attributes are concisely shared by the members of this very broad genus,
or distinguish members within the expansive genus from those outside of the genus. The specification teaches schematics of the invention (see Figures 3 and 5), but it does not provide any structural features of RNAs used such as lengths of parts b, S, a, toehold, stem, etc. and levels of partial complementarity between those parts.
The specification does not teach a representative number of species of the broad
genus of engineered RNAs claimed — encompassing any RNA comprising pre-miRNA and responder sequence, such responder sequence is not limited by any specific structure.
The scope of the claims includes numerous structural variants, and the claimed
genus is highly variant because a significant number of structural differences between
genus members is permitted. Concise structural features that could distinguish
compounds within the genus from those outside of the expansive genus are missing
from the disclosure. The specification fails to teach or adequately describe a
representative number of species in the broadly claimed genus such that the common
attributes or characteristics concisely identifying members are exemplified. Since the
disclosure and claims fail to describe the common attributes and characteristics
concisely identifying members of the proposed genus, and because the claimed genus
is SO expansive and highly variant, the description provided is insufficient.
One of skill in the art would reasonably conclude that the disclosure fails to
provide a representative number of species to describe the broad genus claimed. Thus, Applicant was not in possession of the claimed genus at the time invention was made.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 13, 14, 17, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims recite the phrase “not at its lowest energy state”. The term “not at its lowest energy state” in the claims is a relative term which renders the claim indefinite. The term “not at its lowest energy state” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term is relative, because it depends on which secondary structure conformation it is compared with.
Regarding claims 17, 25 and 27, the phrase "optionally" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 25 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17 and 25 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In view of the broadest reasonable interpretation of the claimed invention, the cell embraces a human. It is suggested to amend the claims with the term ‘isolated’ or ‘non-mammalian cell’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (WO 2013/142735, September 2013, cited from IDS).
Han et al disclose engineered RNAs which can be converted from inactive conformation into active conformation by binding a signal polynucleotide (input signal) to the toehold segment, such active conformation can be recognized by ribonuclease (actuator) (see Figures 3-8, 16, paragraph [0099]). Such engineered RNAs can comprise pre-miRNAs (see paragraph [00191]). Han et al disclose that active conformation of the RNA has lower free energy than inactive conformation (see paragraph [00152]).

Claim(s) 1, 13, 14, 17, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce et al (US 2015/0004615, January 2015, cited from IDS).
Pierce et al disclose engineered RNAs comprising a duplex, which changes conformation upon interaction with target strand (input signal), leading to formation of second conformation, which is a target for Dicer (actuator) (see paragraph [0012], Figure 3A). Such second conformation can be metastable (see paragraph [0100]), meaning that it is not at its lowest energy state. Pierce et al disclose that such RNA can be included in viral or bacterial vectors (see paragraph [0069]), meaning that such vector comprises a promoter operably linked to the sequence encoding the RNA. Pierce et al disclose that composition comprising the RNA can be used in vivo inside the cell, wherein the input signal is inside the cell as well (see paragraph [0103]).

Claim(s) 1, 2, 13, 14, 17, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smolke et al (US 2009/0098561, April 2009).
Smolke et al disclose engineered RNA comprising aptamer domain (responder sequence) and actuator domain (effector portion), wherein binding ligand (input signal) by aptamer domain causes strand displacement leading to change in secondary structure in actuator domain (see paragraph [0005]). The actuator domain can be pre-miRNAs, which become available upon change in secondary structure, thus can be recognized by Drosha (see paragraph [0159]). Smolke et al disclose vectors comprising such engineered RNA and cells comprising such RNAs (see paragraphs [0044-0046]), such vectors can be viral (see paragraph [0253]) and comprise promoters (see paragraph [0324]) and such cells can comprise the ligands (see paragraph [0047]). Smolke et al disclose pharmaceutical compositions comprising engineered RNAs as above (see paragraph [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 13, 14, 17, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolke et al, above, and in further view of Han et al, above, and Chinnaiyan et al (US 2010/0311815, December 2010).
Teachings of Smolke et al are discussed above.
Smolke et al do not teach specific arrangement of elements of engineered RNA as in claims 3 and 4, or using pre-miRNA-200.
Smolke et al further teach using engineered RNA for cancer treatments (see paragraph [0267]).
Teachings of Han et al are discussed above.
Chinnaiyan et al teach treatment of cancer by administering miR-200 (see paragraph [0012]).
It would have been obvious to one of the ordinary skill in the art to design specific arrangement of elements of engineered RNA and use pre-miR-200 in such RNA based on teachings of Smolke et al, Han et al and Chinnaiyan et al. One of the ordinary skill in the art would be motivated to replace aptamer domain of Smolke et al with toehold domain of Han et al, because they both serve the same purpose of providing starting point for strand displacement for changing secondary structure of the engineered RNA. Further one of the ordinary skill can arrange the elements as simply one of the design choices based on teachings of Smolke et al and Han et al. One of the ordinary skill in the art would be motivated to include pre-miR-200 in engineered RNA based on teachings of Smolke et al because Smolke et al teach using such RNA for treatment of cancer and Chinnaiyan et al teach that miR-200 can treat cancer, therefore upon release of such miR from engineered RNA of Smolke et al it is expected to treat cancer as suggested by Chinnaiyan et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635